Appeal from an order of the Supreme Court entered in Sullivan County and made at a Special Term of the Supreme Court in Orange County which dismissed the complaints in the above entitled actions for failure to prosecute the same. Issue was joined in Action Ho. 1 on December 9, 1949, and in Action Ho. 2 on April 17, 1950. The order dismissing the complaints was made February 16, 1953. Plaintiffs’ excuse for the delay was the absence of the attending physician for one of the plaintiffs. As pointed out by the Special Term, however, there was no explanation why plaintiff was not examined by another physician, and it does not appear that there is any reasonable prospect that the absent physician can ever be produced on a trial. Order affirmed, with $10 costs. Foster, P. J., Bergan, Coon and Imrie, JJ., concur.